United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-450
Issued: August 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 29, 2011 appellant filed a timely appeal from a July 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
March 28, 2011 on the grounds that her work-related injury ceased without residuals.
On appeal, appellant discussed her injury and her subsequent treatment. She questioned
the integrity of the second opinion physician.2
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review evidence for the first time
on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 26, 2010 appellant, then a 46-year-old driver, filed a traumatic injury claim
alleging that on that date he sustained an injury to his hands, wrist, forearm, fingers and palms
while turning key, picking up buckets, putting on seat belt, putting truck in gear and pulling up
and down brake. On August 10, 2010 OWCP accepted her claim for right wrist sprain.
Appellant stopped work on the date of the injury.
Appellant received treatment from Dr. Ignatius Daniel Roger, a Board-certified plastic
surgeon with a subspecialty in hand surgery, who treated her with conservative measures. In
addition to treating her for right wrist sprain, Dr. Roger’s notes, which commence on June 29,
2010, also discuss treatment for bilateral carpal tunnel syndrome. Dr. Roger continued to submit
handwritten reports that discussed appellant’s medication and therapy as well as work capacity
evaluations.3 In an October 13, 2010 work capacity evaluation, he indicated that she was unable
to use either hand and must wear splints on both wrists at both times. In a note of the same date,
Dr. Roger noted that appellant continued to have right hand pain, and again noted right carpal
tunnel syndrome. In a November 17, 2010 work capacity evaluation, he continued to note that
she suffered from right wrist sprain, and was unable to do forceful grabs/squeezes with right
hand. Dr. Roger limited pushing, pulling and lifting to 2 hours a day with a maximum of one
pound in 20-minute increments.
On January 1, 2011 OWCP referred appellant to Dr. Robert J. Orlandi, a Board-certified
orthopedic surgeon, for a second opinion. In a January 31, 2011 report, Dr. Orlandi opined that
appellant’s right wrist sprain was resolved. He noted that appellant did not sustain an injury to
her right ulnar nerve as the last branch of the ulnar nerve to the adductor pollicis is intact and
there was no wrist swelling, nor thenar, hypothenar or forearm atrophy. Dr. Orlandi noted that
appellant does not have a muscular disability and can return to work without restriction. He
noted that appellant did not require physical therapy or a splint, and there was no need for
additional diagnostic testing or injection treatment. Dr. Orlandi stated that the prognosis was
excellent and there will be no permanent residuals. He opined that appellant reached maximum
medical improvement three months post accident.
On February 16, 2011 OWCP issued a notice of proposed termination of wage-loss
compensation and medical benefits.
In a March 9, 2011 report, Dr. Roger, indicated that appellant’s range of motion in her
right wrist was 60/40. He noted that appellant continued to complain of pain in her right wrist.
Dr. Roger requested authorization for an electromyogram (EMG) and nerve conduction study
(NCS) of the right upper extremity to rule out ulnar/medial neuropathy.
By decision dated March 28, 2011, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that date.

3

The Board notes that Dr. Roger’s progress notes and accompanying diagnoses are handwritten and difficult to
read.

2

On April 14, 2011 appellant requested review of the written record by an OWCP hearing
representative.
In a March 30, 2011 report, Dr. Mehdad Golzad, a neurologist, stated that a nerve
conduction study was remarkable for prolonged distal latency, worse on the right side. He noted
that appellant’s EMG was unremarkable. Dr. Golzad concluded that the electrodiagnostic study
was indicative of bilateral right greater than left median nerve entrapment across the wrist (carpal
tunnel syndrome).
By letter dated February 25, 2011 and received by OWCP on February 25, 2011,
appellant noted her objections to the examination conducted by Dr. Orlandi. She stated that he
smirked at her, spoke to her in a disrespectful tone, told her that she was useless, asked her to
remove her shirt to examine her hand, and that he barely touched her hands while examining her.
Appellant stated that she will take legal action against Dr. Orlandi due to his questionable
medical and behavior ability.
In a May 25, 2011 report, Dr. Roger stated that appellant had been under his care for
residuals of bilateral carpal tunnel syndrome with basilar osteoarthritis and flexor tenosynovitis.
He noted clinical findings of limited bilateral wrist mobility with bilaterally positive Tinel’s and
Phalen’s signs and stated that right carpal compression test was noted. Dr. Roger noted that grip
strength was two kilograms with the right hand and four kilograms on the left. He noted
tenderness at both basilar joints. Dr. Roger opined that appellant remained unable to return to
the full scope of her vocational duties and remained disabled from October 13, 2010 to present.
He did not feel that appellant would be able to return to work without additional treatment and
therapy which had been denied. Dr. Roger listed her condition as chronic and did not believe
appellant could return to work for the foreseeable future. He noted that the prognosis for
resumption of full employment at the present time was poor.
By decision dated July 29, 2011, an OWCP hearing representative affirmed the
termination of wage-loss compensation and medical benefits.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment,
4

C.R., Docket No. 11-1445 (issued January 26, 2012); Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

6

Roger P. Payne, 55 ECAB 535 (2004).

3

OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.7
ANALYSIS
OWCP accepted appellant’s claim for right wrist sprain that occurred on June 26, 2010.
Appellant received conservative treatment from Dr. Roger who reported that appellant continued
to suffer residuals from her right wrist sprain and in a November 17, 2010 work capacity
evaluation, indicated that appellant had significant disability as a result of the right hand sprain
of June 26, 2010. Dr. Roger also mentioned in his reports that he treated appellant for carpal
tunnel syndrome in both hands, but most significantly in the right hand. The Board notes that
OWCP never accepted appellant’s claim for carpal tunnel syndrome in either hand. It accepted a
right wrist sprain. OWCP referred appellant to Dr. Orlandi for a second opinion. In a
January 31, 2011 report, Dr. Orlandi opined that appellant’s right wrist condition had resolved.
His opinion is well rationalized and reasoned. Dr. Orlandi explained that appellant did not
sustain an injury to right ulnar nerve as the last branch of the ulnar nerve to the adductor pollicis
was intact and there was neither wrist swelling, nor thenar, hypthenar or forearm atrophy.
Additionally, he reported that appellant did not have muscular disability. Dr. Orlandi concluded
that appellant did not require any further diagnostic testing or treatment as there were no
residuals.
Unlike Dr. Orlandi, Dr. Roger did not thoroughly discuss appellant’s right wrist sprain
and did not explain why she was still suffering residuals from this sprain. He does discuss
appellant’s carpal tunnel syndrome; however, this condition was never accepted by OWCP as
causally related to the June 26, 2010 employment injury. The report by Dr. Golzad does not
address the right wrist sprain but only discusses carpal tunnel syndrome. Furthermore,
Dr. Golzad does not offer any opinion on causal relationship. Accordingly, the Board finds that
Dr. Orlandi’s report is entitled to the weight of the evidence as it is well rationalized and based
on an accurate history. Therefore, as the weight of the medical evidence establishes that
appellant no longer has residuals from her right wrist sprain, OWCP properly terminated
benefits.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
March 28, 2011 on the grounds that her work-related injury ceased without residuals.

7

Pamela K. Guesford, 53 ECAB 726 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2011 is affirmed.
Issued: August 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

